On Application for Rehearing.
Taliaferro, J.
Bloom was not subrogated to the rights of Mrs. Hagerman in the note of Kinear, upon which she proceeded to foreclose the mortgage given to secure its payment. Bloom did not pay this note, but permitted the property mortgaged to be sold, and became the purchaser. The note was extinguished by the sale. Bloom was without recourse upon Dixon, because the mortgage given by him on the tract of land in favor of Bloom was for an illegal consideration, and therefore hull.
Rehearing refused.